MAXWELL, Chief Judge.

ORDER

On December 23, 1992 this Court, in the above-styled civil action, received from United States Bankruptcy Judge L. Edward Friend, Findings of Fact and Conclusions of Law, sent pursuant to 28 U.S.C. § 157(c). Included with that document are; 1) Counsel’s Motion for Costs and Attorney Fees, 2) the Government’s Opposition to the Motion for Costs and Attorney Fees, 3) the Government’s Objections to the Findings of Fact and Conclusions of Law, 4) Plaintiffs’ counsel’s Response to the Government's objections, and 5) a docket sheet from this proceeding. Upon review of the proposed findings of fact and conclusions of law, and the timely submission of specific objections, the issues presented are ripe for disposition.
Upon an examination of the objections filed by Defendant, it appears to the Court that Defendant has not raised any issues that were not thoroughly considered by Judge Friend in his Findings of Fact and Conclusions of Law. Moreover, the Court, upon an independent, de novo review of all matters now before it, is of the opinion that the Findings of Fact and Conclusions of Law accurately reflect the law applicable to the facts and circumstances before the Court in the present action. Therefore, it is
ORDERED that Judge Friend’s Findings of Fact and Conclusions of Law be, and hereby is, ACCEPTED and ADOPTED in whole.